Bx the Court.
We see no good reason why the authority issuing a writ of execution, may not authorize some one specially to serve the same, when it is against a town, as if it were against a natural person. It is well settled, that in regard to justice process, there is no difference in this respect between mesne and final process, and the statute certainly makes no difference between towns and other debtors ; and we could not feel justified in making any such distinction. If one had been intended, we entertain no doubt it would have been indicated in the statute. The authorization seems originally to have been perfect, and may be spelled out now, although the paper is somewhat worn.
We think the demand made upon the very person who was treasurer, and his utter refusal, although, as he said, in a peculiar sense, is sufficient.
We are inclined to think, that the omission of the officer to make demand in a case like the present, would not subject him to an action of trespass, but only to such damages as the town might sustain, to be recovered in an action on the case, as has often been held, in regard to other .debtors. Judgment affirmed.